Citation Nr: 0217479	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  00-08 860 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991 & Supp. 2001).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from December 1943 to July 1968.  He died in 
August 1992.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating actions by the Waco, Texas, Regional 
Office (RO) of the Department of Veterans' Affairs (VA).

The issue of entitlement to service connection for the 
cause of the veteran's death will be addressed in this 
decision.  However, the issue of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 will be the subject of a 
decision by the Board at a later date.  The Board has 
imposed a temporary stay on the adjudication of 38 U.S.C.A. 
§ 1318 claims like the one before the Board, as the veteran 
was not totally disabled for the statutory period.  The 
stay is imposed in accordance with the directions of the 
United States Court of Appeals for the Federal Circuit in 
its decision in National Organization of Veterans' 
Advocates, Inc. (NOVA), v. Secretary of Veterans Affairs, 
260 F.3d (Fed. Cir. 2001).  In that decision the Federal 
Circuit directed VA to conduct expedited rulemaking which 
would either explain why certain regulations-38 C.F.R. § 
3.22 and 38 C.F.R. § 20.1106-are inconsistent 
interpretations of virtually identical statutes codified at 
38 U.S.C. § 1318(b) and 38 U.S.C. § 1311(a)(2) on the 
"hypothetical entitlement" issue, or revise the regulations 
so that they are consistent.  In a document published in 
the Federal Register on April 5, 2002 (67 Fed. Reg. 16,309-
16,317) VA amended the provisions of 38 C.F.R. § 20.1106 to 
add an exception to clarify that this rule does not apply 
to claims for "enhanced" DIC under 38 U.S.C. § 1311(a)(2), 
effective May 6, 2002.  Despite the change in the 
regulations, there is no guarantee that the stay will be 
lifted in the immediate future, as the Federal Circuit 
court has not yet reconsidered NOVA v. Principi, nor 
otherwise signaled its satisfaction that the order has been 
completed in full.  The temporary stay on the adjudication 
of certain 38 U.S.C.A. § 1318 claims, including the claim 
in this case, remains in effect pending the Federal Circuit 
court's acceptance of completion of the directed 
rulemaking.  Accordingly, the Board's adjudication of the 
appellant's DIC claim under 38 U.S.C.A. § 1318 is stayed 
and not for consideration at this time.


FINDINGS OF FACT

1.  In a February 1996 Board decision, the appellant was 
denied entitlement to service connection for the cause of 
the veteran's death.  This decision is final.  

2.  The evidence associated with the claims files since the 
February 1996 Board decision is not, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death. 


CONCLUSIONS OF LAW

1.  The February 1996 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).

2.  The evidence received since the February 1996 Board 
decision is not new and material, and the appellant's claim 
of service connection for the cause of the veteran's death 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 20.1100 (2001); 38 C.F.R. §§ 3.156(a) (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required 
to substantiate a claim.  The VCAA also provides for a 
broader VA obligation to obtain relevant records and advise 
a claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during 
the pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments, which 
apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims 
to reopen finally adjudicated claims filed after November 9, 
2000 allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
appellant's claim to reopen her previously denied claim of 
service connection for the cause of the veteran's death was 
received prior to that date (in 1999), those regulatory 
provisions do not apply.

The Board finds no prejudice to the appellant in this case 
by proceeding with the adjudication of the issue of whether 
new and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  The RO has complied with the notice 
and duty to assist provisions of the VCAA.  Specifically, 
the appellant and her representative were advised by the RO 
of the information required to substantiate her claim, and 
thus, the Board may proceed with its appellate review.  In 
this regard, the Board notes that collectively, via the 
February 2000 statement of the case, and the March 2001 and 
May 2001 supplemental statements of the case, the appellant 
was provided with information regarding the evidence needed 
to substantiate her claim.  The appellant was given the 
opportunity to identify additional relevant evidence that 
may substantiate her claim, including during the December 
2001 video conference hearing.  Additionally, via a March 
2001 letter, she was provided with specific information 
concerning the VCAA.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the claim on appeal.  Therefore, the Board may proceed with 
its appellate review without prejudice to the appellant.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, 
in a February 1996 Board decision, the appellant was denied 
service connection for the cause of the veteran's death.  
This decision is final.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. 
§ 20.1100 (2001).

As previously noted, a claim based on the same factual basis 
may not be considered.  See 38 C.F.R. § 20.1100 (2001).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as not 
previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.156(a)).  In this case, the Board notes that the 
provisions of 38 C.F.R. § 3.156(a), the version prior to the 
regulatory change, are applicable in the appellant's case as 
the claim was filed prior to August 29, 2001.

The evidence submitted since the February 1996 Board 
decision includes duplicate copies of some of the veteran's 
service medical records, and medical records from the 
Beaumont Army Medical Center dated from 1972 to 1992.  The 
medical records from the Beaumont Army Medical Center 
basically describe the treatment the veteran received over 
time for various health problems, including the primary 
cause of his death which was metastatic cancer of the brain 
and bones, unknown primary.  Some of these records are also 
duplicate copies of records submitted prior to the February 
1996 Board decision.

Additionally, the evidence submitted includes statements 
from M.W. and D.L. noting that they knew the veteran and his 
wife prior to their marriage and that they lived as husband 
and wife at that time.  As well, the evidence includes a 
copy of a decision letter issued in 1969 notifying the 
veteran of his award of service connection for various 
disabilities. 

Lastly, during the December 2001 video conference hearing, 
the appellant testified that the veteran's death was related 
to shrapnel he received during service as the shrapnel was 
still in his body and produced his cancer.

Upon review of the evidence, the Board finds that the 
evidence submitted after the February 1996 Board decision, 
while it is clear that some of it is new in that it is not 
redundant or cumulative of other evidence previously 
considered, the evidence in its entirety is not material to 
the issue under consideration and thus, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In this regard, the Board notes that the new evidence does 
not include a medical opinion that a disorder incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause the veteran's death, or 
that his death was otherwise related to his active service.  
The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
The Board recognizes that the appellant contends that the 
cause of the veteran's death is related to his service 
connected disabilities.  The fact remains, however, that the 
record is devoid of medical evidence showing that a 
disability of service origin or which may be presumed of 
service origin caused, hastened, or substantially and 
materially contributed to the veteran's death.  The 
appellant's statements alone are not enough to show a nexus 
to a service connected disability or to service, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions), or to provide a sufficient basis for reopening 
the previously disallowed claim, see Moray v. Brown, 5 Vet. 
App. 211, 214 (1995) (holding that where resolution of an 
issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).  The Board notes that the 
appellant's claim was denied by the Board in the February 
1996 Board decision on the same grounds.

Based on the foregoing, the Board concludes that, inasmuch 
as no new and material evidence has been presented to reopen 
the previously disallowed claim, the February 1996 Board 
decision is final.  Accordingly, the benefit sought on 
appeal must be denied.  38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  The Board views its discussion 
as sufficient to inform the appellant of the elements 
necessary to reopen her claim of service connection for the 
cause of the veteran's death and to explain why her current 
attempt to reopen the claim has failed.


ORDER

New and material evidence not having been received to reopen 
a claim of service connection for the cause of the veteran's 
death, the claim is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

